      Case 2:20-cv-00400-KJM-DB Document 14 Filed 03/16/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ESTER BURNETT,                                      No. 2:20-cv-0400 DB P
12                        Plaintiff,
13            v.                                          ORDER AND
14    KESTELOOT,                                          FINDINGS & RECOMMENDATIONS
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. Pending before the Court is plaintiff’s first amended

19   complaint. For the reasons set forth below, the Court will recommend that the pleading be

20   dismissed without leave to amend.

21   I.      Screening Requirement

22           The in forma pauperis statute provides, “Notwithstanding any filing fee, or any portion

23   thereof, that may have been paid, the court shall dismiss the case at any time if the court

24   determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

25   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

26   II.     Pleading Standard

27           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

28   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.
                                                         1
     Case 2:20-cv-00400-KJM-DB Document 14 Filed 03/16/21 Page 2 of 5


 1   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

 2   substantive rights, but merely provides a method for vindicating federal rights conferred

 3   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

 4           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

 5   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

 6   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

 7   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

 8           A complaint must contain “a short and plain statement of the claim showing that the

 9   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

10   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

11   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

12   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

13   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial

14   plausibility demands more than the mere possibility that a defendant committed misconduct and,

15   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

16   III.    Plaintiff’s Allegations

17           This action arises from conduct occurring while plaintiff was a state inmate housed at

18   California Medical Facility in Vacaville, California. He names Correctional Officer (“CO”)

19   Kesteloot as the sole defendant. Plaintiff seeks damages and injunctive relief.

20           Plaintiff’s allegations, which are substantively identical to his original complaint, may be
21   fairly summarized as follows:

22           On June 2, 2019, an inmate Jones, a Long Beach Crip, approached plaintiff angrily and

23   asked why he told CO Kesteloot that “[inmate Jones] and [plaintiff] would not be able to get

24   alone or work together.” This statement suggested that plaintiff himself had ties to a gang, leading

25   inmate Jones to say that he “should kill [plaintiff’s] bitch ass.” Plaintiff did not know inmate

26   Jones and had never spoken to him before, but plaintiff knew that he would be assaulted if inmate
27   Jones told the other Crips this false statement. Plaintiff was able to convince inmate Jones to

28   accompany him to see CO Kesteloot.
                                                           2
     Case 2:20-cv-00400-KJM-DB Document 14 Filed 03/16/21 Page 3 of 5


 1          When they approached CO Kesteloot, plaintiff asked why he was spreading lies that could

 2   get plaintiff killed. CO Kesteloot allegedly responded, “I was just playing.” Angry that his life

 3   was placed in danger, plaintiff complained to CO Kesteloot’s boss, who immediately spoke to CO

 4   Kesteloot. Afterward, the defendant yelled at plaintiff, “Burnett, squash that, don’t speak of that

 5   again.” Plaintiff responded that he is particularly vulnerable because of a back injury and fused

 6   neck and that he would tell everyone what CO Kesteloot did.

 7          Plaintiff filed an inmate grievance regarding CO Kesteloot’s conduct. While CO Kesteloot

 8   was found to have violated unspecified institutional regulations, plaintiff’s grievance was

 9   ultimately denied at the third level of review on November 21, 2019.

10   IV.    Discussion

11          In a “failure-to-protect” Eighth Amendment violation claim, an inmate must show that a

12   prison official’s act or omission (1) was objectively, sufficiently serious, and (2) the official was

13   deliberately indifferent to inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834

14   (1994); Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). The failure of prison officials to

15   protect inmates from attacks by other inmates may rise to the level of an Eighth Amendment

16   violation where prison officials know of and disregard a substantial risk of serious harm to the

17   plaintiff. See Farmer, 511 U.S. at 847; Hearns, 413 F.3d at 1040. A prison official need not

18   “believe to a moral certainty” that an inmate is at risk of harm “before [he] is obligated to take

19   steps to prevent such an assault,” but “he must have more than a mere suspicion that an attack

20   will occur.” Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986) (citation omitted).
21   “[S]peculative and generalized fears of harm at the hands of other prisoners do not rise to a

22   sufficiently substantial risk of serious harm to [an inmate's] future health.” Williams v. Wood,

23   223 F. App'x 670, 671 (9th Cir. 2007) (citation omitted). The obviousness of the risk may be

24   sufficient to establish knowledge. See Farmer, 511 U.S. at 842; Wallis v. Baldwin, 70 F.3d 1074,

25   1077 (9th Cir. 1995). The prisoner may demonstrate that the risk was obvious due to the

26   prisoner’s personal characteristics or conditions within the prison. See Lemire v. Cal. Dep't of
27   Corr. & Rehab., 726 F.3d 1062, 1078 (9th Cir. 2013).

28
                                                        3
     Case 2:20-cv-00400-KJM-DB Document 14 Filed 03/16/21 Page 4 of 5


 1           As plaintiff was previously informed, his failure-to-protect claim against CO Kesteloot

 2   fails because, by plaintiff’s own admission, the defendant’s intentions were thwarted by plaintiff.

 3   In other words, plaintiff does not allege any injury from CO Kesteloot’s false statement to inmate

 4   Jones. Having suffered no injury, plaintiff does not state a cognizable claim. See Ruiz v. Price, 84

 5   F. App’x 393, 395 (5th Cir. 2003) (failure-to-protect claim not cognizable when no injury

 6   alleged); Jones v. Hildreth, 2014 WL 2003043, at *4 (E.D. Cal. May 15, 2014) (because the

 7   plaintiff demonstrated no injury, he failed to state a failure-to-protect claim); Mitchell v.

 8   Washington, 2019 WL 2005916, at *3 (E.D. Mich. May 7, 2019) (“To state a failure-to-protect

 9   claim, a plaintiff must allege physical injury.”); South v. Walker, 2014 WL 5090625, at *2 (S.D.

10   Miss. Oct. 9, 2014) (dismissing failure-to-protect claim because the plaintiff “suffered no injury

11   as a result of the alleged failure”).

12           While plaintiff seeks to have Kesteloot “punished” for the “malice and sadistic intent” he

13   exhibited towards plaintiff by telling inmate Jones that he and plaintiff would “not be able to get

14   alone or work together,” plaintiff is once again informed that this defendant’s motivation, without

15   attendant physical injury to plaintiff, is insufficient to proceed. Accordingly, this claim must be

16   dismissed without leave to amend.

17   V.      Conclusion

18           Plaintiff’s first amended complaint fails to state a claim on which relief may be granted.

19   The undersigned finds that further amendment in this case would be futile. The Court is persuaded

20   that plaintiff is unable to allege any facts, based upon the circumstances he challenges, that would
21   state a cognizable claim. “A district court may deny leave to amend when amendment would be

22   futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013); accord Lopez v. Smith, 203 F.3d

23   1122, 1129 (9th Cir. 2000) (“Courts are not required to grant leave to amend if a complaint lacks

24   merit entirely.”).

25           Accordingly, it is HEREBY ORDERED that the Clerk of Court assign a district judge to

26   this case; and
27           IT IS HEREBY RECOMMENDED that the first amended complaint be dismissed without

28   leave to amend for failure to state a claim.
                                                         4
      Case 2:20-cv-00400-KJM-DB Document 14 Filed 03/16/21 Page 5 of 5


 1            These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 3   fourteen days after being served with these Findings and Recommendations, the parties may file

 4   written objections with the Court. The document should be captioned “Objections to Magistrate

 5   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 6   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 7   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8   Dated: March 15, 2021

 9

10

11

12
     /DLB7;
13   DB/Inbox/Substantive/burn0400.scrn 1AC


14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
